Citation Nr: 0620232	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  


FINDINGS OF FACT

1.  VA audiological examination in February 2004 showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 58 decibels in the left ear, with speech 
recognition of 80 percent, corresponding to Level IV hearing; 
and pure tone thresholds that averaged 41 decibels in the 
right ear, with speech recognition of 96 percent, 
corresponding to Level I hearing.  These certified results 
are essentially similar to other audiometric findings on 
file.

2.  Bilateral heel spurs are manifested by subjective 
complaints of pain and plantar fasciitis, but there is no 
objective medical evidence of deformity or other abnormality 
associated with the feet.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.85-4.87, Diagnostic Code (DC) 6100 (2005).  

2.  The schedular criteria for an initial rating in excess of 
10 percent for bilateral plantar fasciitis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 
4.21, 4.27, 4.71a, DC 5299-5277 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claims.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a letter issued in January 2002.  By this 
letter, the RO notified the veteran of exactly which portion 
of that evidence was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed.Cir. 2006).  In this letter, the veteran 
was advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

Here, the noted January 2002 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  All 
VA notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, evidence in the record demonstrates the 
veteran is not entitled to initial ratings in excess of the 
level set by the RO in the rating decision under appeal for 
his service-connected bilateral hearing loss and bilateral 
plantar fasciitis disorders.  Therefore, any lack of notice 
here by the VA to the veteran as now required by Dingess and 
Hartman constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

In a July 2002 rating decision, the RO granted service 
connection for bilateral hearing loss, and awarded a 0 
percent evaluation based on the current VA exam.  In the same 
rating decision, the RO granted service connection for 
bilateral plantar fasciitis (originally claimed as heel 
spurs), and awarded a 10 percent disability evaluation based 
on reports of burning feet and painful feet as well as normal 
x-rays.  The RO reached its determination upon review of 
service medical records from May 1977 to March 2001, VA 
examinations conducted in March 2002, and private medical 
records.  Private medical records in November and December 
2000 reflect that a podiatrist diagnosed the veteran with 
plantar fasciitis of the left foot after the veteran was seen 
and complained of a two-year painful left heel.

When examined for retirement from service in March 2001, both 
hearing loss and abnormalities of the feet were noted on the 
examination report.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
55
40
LEFT
25
35
75
70
65

The discharge examination noted that the veteran had a 
hearing aid.

The veteran underwent VA examinations in March 2002.  During 
the audiology examination, the veteran received his first 
hearing aid while in service in 1982.  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
15
25
50
55
35
41
LEFT
25
35
65
60
60
55

Speech recognition scores were 92 percent in both the 
veteran's left and right ears.  The diagnosis was bilateral 
moderately severe high frequency hearing loss with mildly 
impaired speech recognition for both ears.  It was noted the 
veteran used hearing aids.  

The veteran also underwent a VA orthopedic examination.  He 
reported a long history of bilateral heel pain, and a 
previous diagnosis of heel spurs.  It also was noted that the 
veteran received two cortisone injections to his left heel 
which helped relieve his symptoms for approximately 30 days, 
and then the symptoms reoccurred.  The veteran was treated 
with orthotics, but found orthotics difficult to utilize 
because he could not find shoes that would accommodate them.  
The veteran complained of a great deal of discomfort in his 
heels.  On rising in the morning, he experienced a burning 
sensation in his heels with prolonged standing.  The more he 
stood and walked, the more burning the veteran experienced in 
his heels.  On examination, there was tenderness on palpating 
the plantar surfaces of both heels.  There were no abnormal 
lumps or bumps, swelling or masses.  X-rays of both heels 
showed no significant abnormality.  The examiner's impression 
was bilateral plantar fasciitis.

During the VA general medical examination in March 2002, the 
veteran related that his left heel was worse than the right 
and it was difficult for him to put pressure on his heel.  On 
examination, the veteran was able to complete neurologically 
heel toe and tandem walking.  He reported pain of the heels 
with heel raises and with standing and bearing weight on one 
foot.  Impression was an unresolved heel spur disorder.

The veteran underwent another series of VA examinations in 
February 2004.  According to the audiology examination 
report, the veteran complained of not being able to hear 
conversations well, particularly in noisy conditions.  It was 
noted the veteran received hearing aids in 2001 at Walter 
Reed Medical Center and that he wore them during the 
examination.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
20
30
50
50
35
37
LEFT
25
35
70
65
60
51

Speech recognition scores were 96 percent in the veteran's 
right ear and 80 percent in his left ear.  The diagnosis was 
a mild sloping to moderate sensorineural hearing loss for the 
right ear and mild sloping to severe/moderate sensorineural 
hearing loss for the left ear.  

During the VA orthopedic examination, the veteran reported 
having worked as a security guard.  He complained that during 
service, the heel spurs prevented him from running as well as 
from marching and that his symptoms continued to persist 
after discharge.  He had not sought treatment for the heel 
spurs since discharge.  His basic symptoms were pain on the 
plantar surfaces of both heels with the left being worse than 
the right.  He did not have pain in his heels with initial 
weight bearing after rest periods, but the more he stood or 
walked, the greater was the pain experienced in the heels.  
He could stand or walk for approximately 15 minutes before 
pain began.  He used fitted orthotics that included an arch 
support for his civilian shoes.  This provided some relief, 
but did not totally resolve the symptoms.  He took Salsalate 
for control of heel pain and for a knee condition.  He denied 
paresthesia except for first standing in the morning, which 
resolved relatively quickly after weight bearing.

On examination, the physician noted bilateral pes planus.  
There were no callosities on the plantar surfaces of the 
feet.  Mild valgus deformity was noted on both heels.  The 
heel cords demonstrated no evidence of tightness.  There was 
tenderness on the plantar surfaces and posterior aspects of 
the heels on direct palpation.  X-rays of the feet revealed 
no significant abnormalities, although a calcaneal spur was 
noted on the left foot.  The impression was chronic and 
persistent bilateral plantar fasciitis, with the left foot 
worse than the right foot.  

Analysis

In accordance with 38 C.F.R. § 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disabilities on appeal, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The July 2002 rating decision granted service connection and 
the currently assigned noncompensable 0 percent disability 
evaluation for bilateral hearing loss and granted service 
connection and the currently assigned 10 percent disability 
evaluation for bilateral plantar fasciitis.  It is from this 
action that the current appeal arises.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2005).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

Hearing Loss

The veteran's statements regarding the effect that his 
service-connected bilateral hearing loss has had on his life 
have been duly noted by the Board.  In evaluating service-
connected hearing impairment, however, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Table VI
Numeric designation of hearing impairment based on
puretone threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 


Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The "unusual patterns of hearing impairment" include cases 
where the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the pure tone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
The evidence of record indicates that the veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.  Therefore, Table VIa 
is not for application.

The results of the February 2004 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 41 decibels with speech recognition of 96 
percent, and an average of 58 decibels with speech 
recognition of 80 percent in the left ear.  Evaluating these 
test scores based upon Table VI reflects that the veteran's 
right ear hearing acuity was at Level I and his left ear 
hearing acuity was at Level IV, thus corresponding to the 
noncompensable disability evaluation found in Table VII that 
is currently assigned.

Likewise, the results of the March 2002 VA examination 
indicate that there was an average pure tone threshold in the 
veteran's right ear of 41 decibels with speech recognition of 
92 percent, and an average of 55 decibels with speech 
recognition of 92 percent in the left ear.  Evaluating these 
test scores based upon Table VI reflects that the veteran's 
right ear hearing acuity was at Level I and his left ear 
hearing acuity was at Level I, thus corresponding to the 
noncompensable disability evaluation found in Table VII that 
is currently assigned. 

The Board carefully has considered the veteran's contentions 
in this matter.  The Rating Schedule, however, provides the 
criteria for rating hearing loss.  Applying the veteran's 
recent audiometric results to Tables VI and VII of 38 C.F.R. 
§ 4.85 establishes a noncompensable rating for his service-
connected bilateral hearing loss.  We appreciate the 
veteran's concern that he has difficulty communicating in the 
presence of background noise, but no specific compensation is 
provided based upon such inability.  

Plantar fasciitis

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2005).  Inquiry also must be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2005).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).

The Board recognizes that the Court, in DeLuca v. Brown, 8  
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing also are related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected bilateral foot disability is 
currently evaluated as 10 percent disabling under DC 5299-
5277.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2005).  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
specific basis for the evaluation assigned.  The additional 
code is shown after a hyphen.  38 C.F.R. § 4.27 (2005).  The 
hyphenated diagnostic code in this case indicates that the 
veteran's disorder of the lower extremities is rated akin to 
bilateral weak foot.  

527
7
Weak Foot, bilateral:

A symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness:

Rate the underlying condition, minimum rating
10
38 C.F.R. § 4.71a, Diagnostic Code 5277 (2005)


527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or 
unilateral
10

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005)

The veteran's service-connected bilateral foot disability is 
rated as 10 percent disabling by analogy to acquired flat 
feet under Diagnostic Code 5276.

Upon a careful review of the objective medical evidence of 
record, the Board finds that at no time since the effective 
date of the grant of service connection has the competent 
medical evidence of record supported a finding of a rating in 
excess of 10 percent for the veteran's plantar fasciitis, 
even when functional loss due to pain is considered.

Evidence in the record shows the veteran's disorder is not 
reflected by any marked deformities or abnormalities, though 
a mild valgus deformity was noted on both heels.  There is no 
evidence of marked pronation, inward displacement or spasm of 
the Achilles tendon.  He does have pain on the plantar 
surfaces of both of his heels, with the left being worse than 
the right, and the final examination of record noted chronic 
and persistent bilateral plantar fasciitis on both feet.  
There is tenderness on palpating the plantar surfaces and 
posterior aspects of both heels.  However, there are no 
abnormal lumps or bumps, swelling or masses.  The veteran is 
able to work, is employed as a security guard, and uses 
fitted orthotics.  Under these circumstances, as the veteran 
has not demonstrated any of the symptoms required of a rating 
in excess of 10 percent, an increase is not warranted. 

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
heel spurs, for the period in question, are contemplated in 
the 10 percent rating currently assigned for the period in 
question.  There is no indication that pain, due to plantar 
fasciitis, causes functional loss greater than that 
contemplated by the 10 percent evaluation now assigned for 
the period.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board carefully has reviewed the entire record in this 
case, and does not find the evidence to be so evenly balanced 
that there is reasonable doubt as to any material issue 
regarding the matter of an increased initial rating for 
either service-connected bilateral disorder on appeal.  The 
preponderance of the objective medical evidence is clearly 
against the claims.  38 U.S.C.A. § 5107(b).

Further, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  In this respect, there has been no 
evidence submitted to show that bilateral hearing loss or 
bilateral plantar fasciitis have caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for either his service-
connected bilateral hearing loss or his service-connected 
bilateral plantar fasciitis, as the Court indicated can be 
done in this type of case.  Based upon the record, we find 
that at no time since the veteran filed his original claims 
for service connection have the disabilities on appeal been 
more disabling than as currently rated under the present 
decision of the Board.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

An initial rating in excess of 10 percent for bilateral 
plantar fasciitis is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


